Citation Nr: 0401758	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  02-22 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUES

Whether new and material evidence has been received to reopen 
a claim of service connection for a variously diagnosed 
psychiatric disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel 



INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1948 to June 1952.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from February 
and May 2002 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon, which 
denied service connection for situational maladjustment and 
PTSD, respectively.  The May 2002 decision also found that no 
revision was warranted in the decision to deny service 
connection for acute situational maladjustment.  

Claims for service connection for a psychiatric disorder to 
include anxiety disorder, nervous condition and situational 
maladjustment were denied in a previous RO decision, which 
the veteran failed to appeal in a timely fashion.  See the 
January 1987 RO decision denying service connection for acute 
situational maladjustment, claimed as nerves.  Generally, a 
final VA rating decision may not be reopened and allowed, and 
a claim based on the same factual basis may not be 
considered.  38 U.S.C.A. § 7105(c).  Under 38 U.S.C.A. § 
5108, VA may reopen a previously and finally disallowed claim 
when "new and material" evidence is presented or secured with 
respect to that claim.  While the November 2002 statement of 
the case (SOC) appears to have addressed this claim de novo, 
without discussing whether it was reopened, because there was 
a final decision in this matter in 1987, the Board is 
required to consider whether new and material evidence has 
been received warranting the reopening of the claim.  Barnett 
v. Brown, 8 Vet. App 1 (1995).  The issue has been 
characterized accordingly.  And while separate psychiatric 
diagnoses have been handled by the RO on occasion as separate 
issues/claims, what the veteran in fact seeks is service 
connection for a psychiatric disability, however diagnosed.  
Consequently, there is only one issue before the Board; and 
it has been characterized in Broad terms, to reflect the 
veteran's intent.  

The Board also notes that the veteran and his representative 
have referred to a separate issue of whether there was clear 
and unmistakable error (CUE) in the February 2002 rating 
decision.  The RO handled this in a SOC by listing it as an 
issue, and noting that no additional evidence has been 
presented on the issue.  Inasmuch as the rating decision of 
February 2002 is on appeal, the more stringent CUE standard 
does not apply; hence such separate issue is not before the 
Board. 
 
The May 2002 rating decision also denied a claim seeking 
compensation under 38 U.S.C.A. § 1151.  The veteran submitted 
a notice of disagreement with regard to this matter, and a 
statement of the case was issued.  In  his November 2002 VA 
Form 9 the veteran specifically confined his appeal to only 
the issue being addressed.  Hence, the 1151 issue is not 
before the Board.

The appeal regarding the matter of entitlement to service 
connection for a variously diagnosed psychiatric disorder 
based on de novo review is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington D.C.  VA will notify 
you if further action is required on your part.  


FINDINGS OF FACT

1.  An unappealed January 1987 rating decision denied the 
veteran's claim of service connection for a nervous disorder, 
finding, essentially, that an acute situational reaction in 
service had resolved, and that an acquired psychiatric 
disorder was not manifested in service, or shown to be 
related to service.  

2.  Evidence received since the January 1987 RO decision was 
not previously of record, and includes a diagnosis of 
generalized anxiety disorder and a medical opinion that the 
veteran's time in service possibly exacerbated this 
condition; it bears directly on a basis for the previous 
denial of the claim, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of 
service connection for a variously diagnosed psychiatric 
disorder may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West  
2002); 38 C.F.R. § 3.156 (effective prior to August 29, 
2001). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  Regulations 
implementing the VCAA have been published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  The Board finds no reason to delay a decision 
on the matter of reopening the claim for service connection 
for a variously diagnosed psychiatric disorder as such 
processing is more expedient, and the veteran is not 
prejudiced by the determination below.  See Conway v. 
Principi. No. 01-107(U.S. Vet. App. Nov. 20, 2003).

The RO's last final denial of a claim for service connection 
for psychiatric disability was by a January 1987 rating 
decision which determined that what the veteran had in 
service was an acute situational reaction which resolved when 
he was transferred to the Air Force; that there was no 
evidence of a chronic acquired psychiatric disorder in 
service; and that an acquired psychiatric disorder was not 
shown to be related to service.   The veteran was notified of 
the decision in a January 1987 letter.  He filed a notice of 
disagreement in March 1987, and a statement of the case was 
issued in May 1987.  He did not submit a VA Form 9 
(substantive appeal), and the decision became final.  
38 U.S.C.A. § 7105.  

Under 38 U.S.C.A. § 5108, VA must reopen a previously and 
finally disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  See 38 
U.S.C.A. § 7105(c) and Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a).  [An amended version of 38 
C.F.R. § 3.156(a) is effective only for petitions to reopen 
filed on or after August 29, 2001, and does not apply here, 
as the instant petition to reopen was filed prior to that 
date (in January 2001).]  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the January 1987 rating decision, the record 
included service medical records, which noted treatment for 
psychoneurosis and situational maladjustment.  On his June 
1952 separation examination, psychiatric evaluation was 
normal, but "Nervous condition IMS -30- days" was listed in 
notes and significant history.  

Additional records received since the January 1987 rating 
decision include statements from the veteran indicating that 
he has PTSD due to service and a report of an August 2002 VA 
PTSD examination with a December 2002 addendum.  The examiner 
noted that the veteran did not meet the full criteria for 
PTSD, but that generalized anxiety disorder has been 
consistently diagnosed, and that it is possible that his 
service time exacerbated the condition.

On review of the record, the Board finds that the additional 
evidence is new, as it was not previously of record.  Since 
the new evidence includes VA medical records showing a 
diagnosis of generalized anxiety disorder and a medical 
opinion regarding possible inservice aggravation (the lack of 
which was a basis for the previous denial of the claim, and 
particularly as service medical records show a diagnosis of 
psychoneurosis/anxiety state), it is relevant and probative 
in the matter of service connection for a variously diagnosed 
psychiatric disorder, and is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  See 38 C.F.R. § 3.156(a).  Thus, it is new 
and material, and the claim of entitlement to service 
connection for a variously diagnosed psychiatric disorder may 
be reopened.



ORDER

The appeal to reopen a claim of service connection for a 
variously diagnosed psychiatric disorder is granted.


REMAND

While VA medical evidence specifically discounts a diagnosis 
of PTSD, it does support a diagnosis of generalized anxiety 
disorder (and a diagnosis of psychoneurosis/anxiety state was 
noted in service medical records).  A VA psychologist has 
also stated that it was possible that the veteran's service 
time exacerbated his (psychiatric) difficulties.  

Consequently, the case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations are satisfied in accordance 
with Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 U.S.C.A. §§ 5102, 5103, 
and 5103A; and any other applicable legal 
precedent.  In particular, the RO should 
ensure that the appellant is advised 
specifically of what he needs to 
establish his claim, what the evidence 
shows, and of his and VA's respective 
responsibilities in claims development.  

2.  The RO should then arrange for the 
veteran's claims folder to be forwarded 
to a psychiatrist for the purpose of 
securing a medical opinion as to the 
likelihood that any current acquired 
psychiatric disorder is due to, i.e., 
incurred in (or was aggravated by) the 
veteran's active service.  If the 
reviewing psychiatrist determines that 
such opinion cannot be formed without 
further examination of the veteran, the 
RO should arrange for such examination.  
The psychiatrist should discuss the 
nature of the psychiatric disability (if 
any) manifested in service, and opine 
whether, as likely as not, any current 
acquired psychiatric disability was 
incurred in, or became worse during, 
service.  The examiner must explain the 
rationale for the opinion given.  

3.  The RO should then review the claim 
de novo.  If it remains denied, the 
veteran and his representative should be 
issued an appropriate supplemental SOC 
and afforded the requisite period of time 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The purposes of this remand are to assist the veteran in the 
development of his claim and to ensure that all of VA's 
notification mandates are met.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment.  
The law requires that all claims remanded by the Board for 
additional development must be handled in an expeditious 
manner.  



	                     
______________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



